                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                     DOCKET NO. 3:20-mc-00048

                                   )
IN RE: COVID-19 ADMINISTRATIVE )
ORDER ENFORCING COURT              )                AMENDED ORDER
OPERATIONS FOR PHASE TWO           )
                                   )
__________________________________ )


      THIS MATTER is before the Court sua sponte to amend the COVID-19

Administrative Order Revising Court Operations for Phase Two (“Phase Two

Administrative Order”), which was entered on May 29, 2020 [Doc. 5].

      In light of recent developments, paragraph 5 of the Phase Two Administrative

Order [Doc. 5] is hereby AMENDED to read as follows:

           In Asheville, all jury trials and grand jury sessions shall be
           conducted in Courtroom 1. All other district court and
           magistrates court hearings will be conducted, if possible,
           in Courtroom 1, but if Courtroom 1 is not available then in
           Courtroom 2 or 3. In Charlotte, all jury trials and grand
           jury sessions shall be conducted in the Potter Courtroom.
           Sentencings may be conducted in the Potter Courtroom if
           it is otherwise available. All other sentencings and all
           other district court and magistrates court hearings shall be
           conducted in Courtroom 1-1. Any bankruptcy hearings
           requiring a courtroom shall be conducted in the
           bankruptcy courtrooms in Asheville (Courtroom 3) and
           Charlotte.




        Case 3:20-mc-00048-MR Document 7 Filed 07/01/20 Page 1 of 2
IT IS SO ORDERED.


                     Signed: July 1, 2020




                                  2

 Case 3:20-mc-00048-MR Document 7 Filed 07/01/20 Page 2 of 2
